Title: From Thomas Jefferson to Maxcey Ewell, 8 May 1791
From: Jefferson, Thomas
To: Ewell, Maxcey



Sir
Philadelphia May 8. 1791.

Your letters to Mr. Madison and myself have been duly recieved. We went together to the Auditor’s office, and enquired into the state of your claim. The Auditor turned to your certificate which had come on from Mr. Hopkins, and was properly certified: but the whole of the certificates which stand in Majr. Claiborne’s accounts as yours does, are obliged to wait till his accounts come on from Richmond. These we were told waited only for a safe conveyance, so that your claim will not be delayed longer than the forms render necessary. Still it is my opinion you cannot count on it for an immediate relief. I should hope that in the course of the present year it might be obtained. I shall be always ready to do any thing for you in it that I can. I am Sir Your very humble servt.,

Th: Jefferson

